DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 06/04/2021.  As directed by the amendment: claims 1 – 3, 5 – 8, 10 – 13, 17, 19, and 20 have been amended, claims 4, 14, and 21 have been cancelled, and claims 22 – 24 have been added.  Thus, claims 1 – 3, 5 – 13, 15, 17 – 20, and 22 – 24 are presently pending in this application with claims 10 – 13, 15, and 17 - 19 currently withdrawn from consideration.

Election/Restrictions
Claims 1 – 3, 5 – 9, 20, and 22 – 24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10 – 13, 15, and 17 – 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a claims 10 – 13, 15, and 17 – 19 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/29/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 – 3, 5 – 13, 15, 17 – 20, and 22 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts discovered during examination are: Hofling (U.S. 5,354,279), Foster (U.S. 2015/0005740), Matheny (U.S. 2014/0088502), Azzolini (U.S. 2005/0177109), and Altman (U.S. 2002/0177772).
Regarding claim 1, cited prior arts do not teach the activation mechanism including a movable part including a threaded thrust plunger, the threaded thrust plunger affixed to the multi-lumen hose at the proximal end of the catheter, a stationary part affixed to the shaft of the catheter and including a cylinder sized to slidingly receive the threaded thrust plunger, and a rotatable threaded nut captured by the stationary part and threadably engaged with the threaded thrust plunger to cause the threaded 
Claims 2, 3, 5 – 13, 15, and 17 – 20 are allowed since they are either depend on or include all the limitation of claim 1.
Regarding claim 22, cited prior arts do not teach a pusher having a movable first portion and a second portion separately movable from the first portion, the first portion coupled to the first plunger and the second portion coupled to the second plunger; a first motor coupled to the first portion of the pusher and configured for moving the first plunger; and a second motor coupled to the second portion of the pusher and configured for moving the second plunger; wherein when the first plunger is moved by action of the first motor on the first portion of the pusher the first component of the therapeutic agent is expelled from the first syringe body into the activation mechanism through an inlet formed therein, passed through a hose passage to a needle passage, and expelled from the needle passage at the target tissue; and wherein when the second plunger is moved by action of the second motor on the second portion of the pusher, the second component of the therapeutic agent is expelled from the second syringe body into the activation mechanism through an inlet formed therein, passed through a hose passage to a needle passage, and expelled from the needle passage at the target tissue, thereby combining with the first component to form the therapeutic agent at the target tissue.
Claims 23 and 24 are allowed due to their dependency on claim 22.
Further, Applicant’s arguments and remarks filed on 06/04/2021 are further adopted as part of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anh Bui/Examiner, Art Unit 3783    
ANH T. BUI
Examiner
Art Unit 3783


/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783